Citation Nr: 0120275	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  92-53 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to an increased evaluation for residuals of a 
right ankle injury, currently evaluated as 10 percent 
disabling.

2. Entitlement to an increased evaluation for degenerative 
disc disease of the lumbar spine, currently evaluated as 
20 percent disabling.

3. Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to 
service-connected disabilities.

4. Entitlement to an effective date prior to December 27, 
1989, for a 10 percent evaluation for residuals of a right 
ankle injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty in the U. S. Navy from 
April 1946 to January 1948, and in the U. S. Army from 
October 1948 to July 1952.  This appeal originally arose from 
a September 1990 rating decision of the Department of 
Veterans Affairs (VA) Los Angeles, California, regional 
office.  That rating decision increased the evaluation for 
residuals of the veteran's right ankle injury from zero 
percent to 10 percent, effective December 27, 1989.  A 
hearing was held before a hearing officer in April 1991.  In 
a June 1991 decision, the hearing officer granted a temporary 
total convalescence rating for the right ankle disability.  A 
June 1991 rating decision assigned the temporary total rating 
based on convalescence from February 13 through March 31, 
1991, and reinstated the previous 10 percent evaluation 
effective April 1, 1991.  

In November 1992, the Board of Veterans' Appeals (Board) 
concluded that the issues on appeal should include 
entitlement to an earlier effective date for the assignment 
of the 10 percent rating for the right ankle disability and 
entitlement to a total disability rating for compensation 
based on individual unemployability, and remanded the case 
for further development.  




A December 1993 rating decision of the Oakland, California, 
regional office (RO) denied the claims for an evaluation in 
excess of 20 percent for degenerative disc disease of the 
lumbar spine, an evaluation in excess of 10 percent for 
eczema, and a total disability rating based on individual 
unemployability, and continued the denial of an evaluation in 
excess of 10 percent for residuals of the right ankle injury.  

In pertinent part, an April 1995 rating decision denied the 
claims for increased evaluations for the back and right ankle 
disabilities, denied the claims for a total rating and for an 
earlier effective date for the 10 percent rating for the 
right ankle, and held that the veteran was not entitled to a 
compensable rating for his service connected eczema.  The 
veteran has appealed the issues listed on the first page of 
this document. 

The Board remanded the case in August 1995 for additional 
development.  The Board noted that the April 1995 confirmed 
rating decision held that the veteran was not entitled to a 
compensable evaluation for his service-connected eczema and 
that a 10 percent rating for that disability had been in 
effect for more than 20 years.  See 38 C.F.R. § 3.951(b) 
(2000).  In a June 1998 rating decision, the RO clarified 
that the evaluation had not been reduced by the April 1995 
rating decision and had continued in effect.  

The issues of entitlement to an increased evaluation for 
residuals of a right ankle injury and for degenerative disc 
disease of the lumbar spine and to a total rating based on 
individual unemployability due to service-connected 
disabilities will be discussed in the REMAND section of this 
decision.  


FINDINGS OF FACT

1.  VA's duty to notify and assist the veteran has been 
satisfied.

2.  In a November 1976 rating decision the RO confirmed and 
continued the zero percent rating then in effect for the 
veteran's right ankle disability and the veteran did not 
appeal the decision.  The November 1976 rating decision is 
final.

3.  In mid 1985 the veteran was seen for nonservice-connected 
foot/ankle problems and in June 1988 he had a nonservice-
connected dermatofibroma on his right ankle excised.  

4.  The veteran filed VA Form 21-4138 on December 27, 1989, 
seeking re-evaluation of his service-connected right ankle 
disorder, and the evidence does not show an increase in 
disability during the prior year.  


CONCLUSION OF LAW

An effective date prior to December 27, 1989, for the grant 
of a 10 percent evaluation for service-connected residuals of 
a right ankle injury is not warranted.  38 U.S.C.A. § 5110 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096; 38 C.F.R. § 3.400 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a rating decision in March 1971, the RO granted service 
connection for residuals of an injury to the veteran's right 
ankle.  The RO assigned a zero percent evaluation under 
Diagnostic Code 5299 effective from September 1970.  This 
evaluation was confirmed and continued in a rating decision 
in November 1976.  The veteran was notified of the decision 
but did not initiate an appeal.  The November 1976 rating 
decision became final.  




On December 27, 1989, the veteran submitted VA Form 21-4138 
claiming that his right ankle had worsened.  He stated that 
approximately five months earlier, he experienced sharp ankle 
pains that persisted; however, he had not sought recent 
medical treatment.  The RO wrote to him regarding the type of 
evidence necessary to submit with his claim.  The veteran 
then sought medical treatment at the VA Medical Center in 
West Los Angeles.  In March 1990 K.S. Johnston, M.D., wrote 
that the veteran had been seen in the clinic for chronic 
right ankle pain.  According to Dr. Johnston, the veteran had 
what appeared to be a post traumatic bony spur for which he 
probably would have surgery.  In April 1990 Dr. Johnston 
requested that an elastic anklet be issued for the veteran's 
use for chronic ankle strain.  

The veteran was afforded a VA examination of his right ankle 
in June 1990.  After review of the March 1990 medical 
statement and the June 1990 report of VA medical examination, 
the RO granted a 10 percent disability evaluation under 
Diagnostic Code 5299-5010, with an effective date of December 
27, 1989.  The veteran was notified of this decision in 
October 1990.  He disagreed with the evaluation and initiated 
an appeal.  After review, the Board remanded the case in 
November 1992 and expanded the issues for appellate 
consideration to include entitlement to an earlier effective 
date for the assignment of the 10 percent rating for the 
right ankle disability.   

In December 1991, it was argued that the effective date for 
the 10 percent rating should be in 1988 when the veteran 
underwent surgery for removal of a dermatofibroma on the 
right malleolus.  

The veteran's VA outpatient records were obtained for the 
period from April 1981 to October 1990.  Those records show 
that when he was seen in April 1981 and June 1982 he 
expressed no relevant complaints.  A subsequent June 1982 
entry notes that he had multiple joint pain, including in the 
ankles, and a history of gout from 1974 to 1981.  In March 
1983, and January and November 1984, he was seen 


for back complaints.  When the veteran was seen in March 1985 
he complained of chronic right ankle and right foot pain, 
with a recent progression of pain.  He was to be seen at the 
orthopedic clinic later that month but did not report for his 
appointment.  In April 1985 he complained of pain in the ball 
of the right foot for one year.  He was noted to have a 
history of gout and of a right ankle sprain in 1950.  Recent 
X-rays were noted to have been unremarkable.  On examination, 
ankle joint motion did not elicit pain, and the extensor 
tendon was mobile.  The right first metatarsal head was 
prominent, and there was pain on plantar flexion of the 
hallux.  The impression was metatarsalgia-neuritis of the 
right hallux, nerve entrapment.  

VA medical records also reflect that in May 1985 the veteran 
complained of right great toe pain and in June 1985 he was 
noted to be taking medications for gout with suboptimal 
control.  In June 1985 he also was noted to have a cyst of 
ten years' duration on the dorsal aspect of the right ankle 
and a painful bunion on the right foot.  The assessment was 
moderate hallux abductor valgus (HAV), bilateral, right 
symptomatic, and fibroma at the dorsal right middle ankle.  
Although he was to undergo surgery for removal of the 
fibroma, there is no indication that surgery was performed at 
that time.  The medical records reflect that the veteran was 
seen again in early 1988 for unrelated medical problems.  On 
June 19, 1988, he sought treatment for a growth on his right 
ankle of 12 to 14 years duration.  The growth was excised on 
June 23, 1988, and the pathology report shows a microscopic 
diagnosis of dermatofibroma of the right ankle.  When the 
veteran was seen in July 1988 the area was described as 
healing well and the veteran was to return as the occasion 
required.  In January 1989 he was treated for a skin rash.  
Outpatient records dated in March 1990 and subsequently 
reflect right ankle complaints. 

Legal criteria

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. § 
3.400 (2000).  Unless specifically provided 


otherwise, the effective date of an award based on an 
original claim, a claim re-opened after final adjudication, 
or a claim for increase, of compensation, dependency and 
indemnity compensation, or pension, "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a) (West 1991).  The implementing regulation 
clarifies this to mean except as otherwise provided, the 
effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim re-opened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400 (2000).

The claims for increased disability compensation are subject 
to the more specific criteria under 38 U.S.C.A. § 5110(b)(2) 
(West 1991) and 38 C.F.R. § 3.400(o)(2) (2000).  The law 
governing the appropriate effective date for an award of 
increased compensation provides: "The effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date."  38 U.S.C.A. § 5110(b)(2).  The implementing 
regulation summarizes the criteria for an effective date of 
an award of increased compensation as the "[e]arliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if claim is received within 1 year 
from such date otherwise, date of receipt of claim."  
38 C.F.R. § 3.400(o)(2).

In other words, the effective date of an increased rating is 
the date of ascertainable increase or date of receipt of 
claim, whichever is later, under 38 U.S.C.A. § 5110(a) and 38 
C.F.R. § 3.400(o)(1); unless the ascertainable increase 
precedes receipt of the claim, in which case the effective 
date is the date of ascertainable increase if the claim is 
received within one year thereof, under 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  Harper v. Brown, 10 
Vet. App. 125, 126 (1997).



As noted in Harper, supra, 38 U.S.C.A. § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2) are for application only where the 
increase precedes the claim and are not applicable when the 
claim is filed and the increase is subsequently 
ascertainable.

The term "increase" as used in 38 U.S.C.A. § 5110 and 38 § 
C.F.R. 3.400 means an increase to the next disability level.  
See Hazan v. Gober, 10 Vet. App. 511 (1997).

Thus, three possible dates may be assigned depending on the 
facts of the case: (1) if an increase in disability occurs 
after the claim is filed, the date that the increase is shown 
to have occurred (date entitlement arose) (38 C.F.R. § 
3.400(o)(1)); (2) if an increase in disability precedes the 
claim by a year or less, the date that the increase is shown 
to have occurred (factually ascertainable) (38 C.F.R. § 
3.400(o)(2)); (3) if an increase in disability precedes the 
claim by more than a year, the date that the claim is 
received (38 C.F.R. § 3.400(o)(2)).

To make its determination, the Board must review all the 
evidence of record. Swanson v. West, 12 Vet. App. 442 (1999); 
Hazan v. Gober, 10 Vet. App. 511, 521 (1997); see also VA 
O.G.C. Prec. Op. No. 12-98, 63 Fed. Reg. 56704 (1998) 
(effective date of increased rating claims).

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2000).  A decision 
of a duly constituted rating agency or other agency of 
original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 38 
U.S.C.A.  § 5104 (West 1991).  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.1103 (2000).

The date of outpatient or hospital examination will be 
accepted as the date of receipt of a claim for increased 
benefits when such reports relate to examination or treatment 
of a disability for which service connection has previously 
been established.  38 C.F.R. § 3.157 (2000).

Any communication or action, indicating an intent to apply 
for VA benefits by a claimant may be an informal claim.  See 
Servello v. Derwinski, 3 Vet. App. 196 (1992); 38 C.F.R. § 
3.155 (2000).  VA outpatient treatment records will be 
accepted as an informal claim for an increased rating for an 
already service-connected disability.  38 C.F.R. § 3.157(b) 
(2000).  The date of claim will be the date of the informal 
claim if a formal claim is filed within a year.  38 C.F.R. § 
3.155 (2000).

The veteran's ankle disability is rated under diagnostic code 
5010 for traumatic arthritis, which provides that ratings are 
based on the criteria for degenerative arthritis.  Diagnostic 
Code 5003 sets forth criteria for evaluation of degenerative 
arthritis established by x-ray findings, which are to be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Where the limitation of motion is noncompensable, 
a rating of 10 percent is to be applied for each group of 
minor joints affected.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2000).

A 10 percent evaluation is warranted for moderate limitation 
of ankle motion, and a 20 percent evaluation is warranted for 
marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271. 

Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all 


claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The RO has met its obligations to the appellant under the new 
legislation.  The appellant was notified by an October 1990 
rating decision and letter, of the effective date assigned 
for the 10 percent rating.  In a subsequent the statement of 
the case and supplemental statements of the case of the facts 
and the pertinent regulations on effective dates.  The RO 
obtained VA treatment records identified by the appellant and 
afforded him a medical examination.  In addition, the 
appellant has been afforded the opportunity to 
submit/identify evidence and argument in support of his claim 
and to have a personal hearing.  Thus, he will not be 
prejudiced by the Board deciding the merits of his claim 
without remanding the case to the RO for consideration under 
the new legislation.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In arguing for an effective date earlier than December 27, 
1989, the veteran contends that the effective date for the 10 
percent evaluation should be related to the surgery on his 
right ankle in 1988.  

First, the Board notes that the November 1976 rating decision 
confirming and continuing the zero percent evaluation for 
residuals of a right ankle injury became final in the absence 
of a perfected appeal.  38 U.S.C. § 4005 (C) (recodified at 
38 U.S.C.A. § 7105(c) (West 1991)); 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1976).

The veteran's claim for an increase in the rating for the 
residuals of his right ankle injury was received on December 
27, 1989.   The RO properly accepted such as a claim for an 
increase following a final decision and assigned a 10 percent 
evaluation effective the date of receipt of such claim, 
December 17, 1989.  



The veteran argues that his 10 percent rating should be 
retroactive to surgery performed on his right ankle in 1988.  
A review of the medical evidence shows that although the 
veteran complained of right ankle and right foot pain in 
March 1985 and was to be seen at the orthopedic clinic later 
that month, he did not report for his appointment.  He 
complained of pain in the ball of the right foot in April 
1985 and the impression was metatarsalgia-neuritis of the 
right hallux, nerve entrapment.  At that time it was 
specifically noted that ankle joint motion did not elicit 
pain.  In June 1985 a cyst on the dorsal aspect of the right 
ankle and a painful bunion on the right foot were identified 
but no residuals of the service-connected ankle injury were 
noted.  

The VA medical records also reflect that the veteran was seen 
in early 1988 for unrelated medical problems.  On June 19, 
1988, he again sought treatment for the growth on his right 
ankle, which was excised on June 23, 1988 and diagnosed as a 
dermatofibroma.  

Although the receipt of pertinent medical records may be 
construed as an informal claim to reopen, the records in this 
case do not show an increase in the service- connected ankle 
disabiliy prior to the December 1989 claim.  As previously 
explained, the June 1988 surgery was for a dermatofibroma (a 
skin growth) and there is no competent (i.e., medical) 
evidence attributing or otherwise linking the dermatofibroma 
to the service-connected remote ankle injury.  Since the 
dermatofibroma, which the veteran himself said developed many 
years after service, is not shown by any competent evidence 
to be a residual of, or otherwise related to, the service-
connected ankle injury it can not provide a basis for an 
earlier effective date for the increased rating.  The medical 
evidence indicates that the veteran has a history of multiple 
foot/ankle problems, including gout, a bunion, and nerve 
entrapment at the right hallux.  These are not service-
connected disabilities and there is no medical evidence 
suggesting that the dermatofibroma is related to the service-
connected ankle injury that occurred decades earlier.  Even 
if the skin 


growth were a residual of the ankle injury, the surgical area 
healed following the excision and there is no evidence of an 
increase in disability in the year prior to the veteran's 
claim.  Accordingly, the dermatofibroma and/or its removal 
can not provide a basis for an earlier effective date for the 
10 percent rating.  

Thus, the Board finds that a schedular evaluation of 10 
percent for residuals of a right ankle injury is not 
warranted prior to December 27, 1989, based upon the 
probative medical evidence of record which does not establish 
an increase in disability during the one year period 
preceding the December 1989 claim.  


ORDER

Entitlement to an effective date, prior to December 27, 1989, 
for a 10 percent evaluation for residuals of a right ankle 
injury is denied.


REMAND

As noted above, there has been a change in the law during the 
pendency of this appeal.  The VCAA redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
For reasons stated below a remand is required.  In addition, 
the RO should consider whether any additional notification or 
development action is required under the VCAA.  In an effort 
to assist the RO, the Board has reviewed the claims file and 
identified certain assistance that must be rendered to comply 
with the VCAA.  However, it is the RO's responsibility to 
ensure that all appropriate development is undertaken in this 
case.

The regulations provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or 

reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 C.F.R. § 3.655 (2000).

The veteran was scheduled for VA examinations in July 1993, 
June 1994, and January 1995.  He canceled each of these 
examinations and stated that due to his back condition he was 
not able to travel to Martinez or Sacramento, California from 
his home in Anderson, California.  In its April 1995 remand 
the Board noted that illness of the veteran is an example of 
good cause for failure to report for a scheduled VA 
examination.  38 C.F.R. § 3.655(a) (1994).  

The Board also noted in the April 1995 remand that in an 
April 1993 report a field examiner stated that the veteran 
was unable to work due to his service-connected back and 
ankle conditions.  As then noted by the Board, that report 
was not made by a medical professional and the specific 
nature of the current disabilities was not clear.  The Board 
requested that a physician at the Redding VA Clinic, which 
was within the veteran's driving distance, examine the 
veteran and answer specific questions regarding the nature 
and extent of his disabilities.  If it were not possible to 
arrange an examination at the clinic, the Board requested 
that one be conducted by a fee-basis physician near the 
clinic. 

The record reflects that the veteran underwent an examination 
by a nurse practitioner at the Redding VA clinic in August 
1999, rather than by a physician.   The RO determined that 
the examination was inadequate and requested that another 
examination be scheduled.  A copy of the letter to the 
veteran notifying him of the examination scheduled in January 
2000 at the Sacramento VA Medical Center is in the claims 
file.  The veteran failed to report for the examination 
without 

explanation; however, he had previously stated that the 
Sacramento facility was too far for him to travel due to his 
back. 

The veteran is service connected for degenerative disc 
disease of the lumbar spine evaluated as 20 percent disabling 
under Diagnostic Code 5293.  He is also service connected for 
residuals of a right ankle injury evaluated as 10 percent 
disabling under Diagnostic Code 5010.  As to whether his back 
disability meets the criteria for an increase under 
Diagnostic Code 5293 (intervertebral disc syndrome), there 
was evidence of radicular pain and spasms many years ago.  In 
August 1999, walking long distances reportedly caused back 
pain as did any kind of lifting and an examiner was unable to 
elicit an ankle reflex.  

The Board finds that the veteran should be afforded 
neurological and orthopedic examinations to assess his 
service-connected lumbar spine disorder and an orthopedic 
examination to assess his service-connected right ankle 
disorder, including the extent of any functional loss due to 
pain or flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  The results of any examinations would also be 
relevant to the veteran's claim of entitlement to TDIU.  In 
regard to that issue, the Board notes that the veteran has 
not returned VA Form 21-8940.

The preferred location for these examinations would be at the 
Redding outpatient clinic; however, the Board is aware that 
there are no orthopedists or neurologists on the staff at the 
Redding outpatient clinic and that the closest VA facilities 
with these specialists are located at Martinez and 
Sacramento.  The veteran has claimed in the past that he was 
unable to travel to those facilities due to his service-
connected back disability.  In view of the veteran's 
contentions, a medical determination should be made as to 
whether the veteran is medically able to make the trip from 
his home in Anderson to either Martinez or Sacramento.  

Accordingly, this claim is REMANDED for the following 
development:




1.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should ensure 
that the new notification requirements and 
development procedures contained in sections 3 
and 4 of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.

2.  The RO should afford the veteran the 
opportunity to identify or submit any 
additional evidence in support of his claims 
for increased ratings for his disc disease of 
the lumbar spine and for the residuals of his 
right ankle injury, and any evidence supporting 
his claim for TDIU.  The RO should assist him 
in obtaining any evidence identified and should 
specify the type of evidence that would 
substantiate his claims.  After obtaining any 
necessary authorization, the RO should attempt 
to obtain any identified private medical 
evidence and, in any event, the RO should 
obtain all relevant treatment records from the 
Redding, California, outpatient clinic dated 
from December 1998 to the present.

3.  The RO should then afford the veteran 
comprehensive orthopedic and neurological 
examinations to determine the current status of 
the service-connected degenerative disc disease 
of the lumbar spine and an orthopedic 
examination for the right ankle disorder.  

Initially, in accordance with the procedures at 
the Redding outpatient clinic, a medical 
determination should be made 


whether the veteran is medically able to travel 
to the Martinez or Sacramento VA medical 
facility for orthopedic and neurological 
examinations (or any closer VA facility that 
has an orthopedist and a neurologist 
available).  This determination must be made in 
writing by a physician and the basis for the 
conclusion reached should be stated.  The 
physician should consider various types of 
available transportation, including any that 
the VA can provide.   If there is a medical 
determination that the veteran is medically 
able to travel, examinations with a neurologist 
and an orthopedist should be scheduled - either 
for the same day or consecutive days if 
arrangements can be made for the veteran to 
remain overnight.  The veteran should be 
properly informed as to the provisions of 
38 C.F.R. § 3.655.  The RO should document in 
the record all efforts to schedule these 
examinations and provide complete documentation 
as to whether the veteran reports for the 
examinations or not

If it is determined that the veteran is not 
medically able to travel for VA examinations, 
he should be provided fee-basis examinations by 
an orthopedist and a neurologist.  The 
following instructions apply to VA or fee basis 
examiners.  

The claims folder and a copy of this remand 
must be made available to both examiners prior 
to the examinations, the receipt of which 
should be acknowledged in the examination 
reports.  The examiners should specifically 
review the report of the VA field examiner 
dated in April 1993.  Any indicated studies, 
including X-rays and magnetic resonance imaging 
scans, should be performed.  The examiners 
should report all current complaints and 
objective findings and provide a complete 
rationale for all opinions and conclusions 
rendered.  

In regard to the orthopedic and neurological 
examinations for disc disease, specific 
findings to be reported should include the 
following:

a) The examiners should report range of 
motion of the lumbosacral spine with an 
explanation of what constitutes normal 
range of motion and comment on any 
functional limitations, such as objective 
evidence of pain which further limits 
motion, in light of the provisions of 38 
C.F.R. §§ 4.40, 4.45.  With respect to 
the subjective complaints of pain, the 
examiners are requested to specifically 
comment on whether pain is visibly 
manifested on movement of the lumbosacral 
spine, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service connected low back 
disability, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service 
connected disability, and the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service- 
connected low back disability.  The 
examiners should also specifically 
comment on whether the veteran's 
subjective complaints are consistent with 
the objective findings.

b) The orthopedic examiner should 
specifically report whether there is 
listing of the whole spine to the 
opposite side, positive Goldthwaite's 
sign, marked limitation of forward 
bending in standing position, loss of 
lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of 
joint space, or some of the above with 
abnormal mobility on forced motion.

c) The neurological examiner should note 
whether the veteran has symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or any 
other neurological findings appropriate 
to the site of the diseased disc; and the 
frequency and duration of any attacks.  
If electrodiagnostic tests are indicated, 
they should be accomplished.  

The orthopedic examiner should also 
thoroughly examine the veteran's right 
ankle and report the findings in detail, 
which should include active and passive 
range of motion in degrees, and the 
presence or absence of pain, instability 
and weakness.  All necessary tests, 
including X-ray studies of the right 
ankle should be conducted and the 
examiner should review the results of the 
testing prior to completion of the 
report.  The examiner should comment on 
any functional limitations, such as 
objective evidence of pain which further 
limits motion, in light of the provisions 
of 38 C.F.R. §§ 4.40, 4.45.  With respect 
to the subjective complaints of pain, the 
examiner is requested to specifically 
comment on whether pain is visibly 
manifested on movement of the right 
ankle; the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service connected ankle 
disability; the presence or absence of 
changes in the condition of the skin 
indicative of disuse due to the service 
connected ankle disability; and the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain 
attributable to the service- connected 
ankle disability.  

The examiner should also specifically 
comment on whether the veteran's 
subjective complaints are consistent with 
the objective findings.


Both examiners must assess the impact of the 
service-connected disabilities (including 
eczema) on the veteran's ability to obtain and 
maintain gainful employment without 
consideration of his age and comment on whether 
the veteran is unable to work due to his right 
ankle and low back disabilities and eczema.  

7.  The RO should then review the record and 
ensure that the aforementioned development has 
been completed to the extent possible.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  Any 
necessary additional development should be 
conducted.

8.  The RO should send another VA Form 21-8940 
to the veteran for completion.  After the 
remand development requested above, the RO 
should re-adjudicate the veteran's claim for 
TDIU, with consideration of any additional 
evidence developed upon remand.

9.  If any benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided a 
supplemental statement of the case (SSOC) that 
addresses all issues for which a timely notice 
of disagreement has been filed.  The SSOC must 
contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of 
the evidence and applicable law and regulations 
considered pertinent to the issues currently on 
appeal.  An appropriate period of time should 
be allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 


